                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

                                                    )
 J.T. HAND, individually and on behalf of a class   )
 of all persons and entities similarly situated,    )
                                                    )
                  Plaintiff,                        )
                                                    )
 vs.                                                )    Case No. 4:18-cv-668-NKL
                                                    )
 BEACH ENTERTAINMENT KC, LLC d/b/a                  )
 SHARK BAR,                                         )
                                                    )
 THE CORDISH COMPANIES, INC.,                       )
                                                    )
 ENTERTAINMENT CONSULTING                           )
 INTERNATIONAL, LLC                                 )
                                                    )
               Defendants.                          )



                      MOTION FOR WITHDRAWL OF COUNSEL

       COMES NOW Zach T. Bowles of the law firm of Foland, Wickens, Roper, Hofer &

Crawford, P.C., and moves for leave of Court to withdraw as counsel of record on behalf of

Defendants Beach Entertainment KC, LLC d/b/a Shark Bar, The Cordish Companies, Inc., and

Entertainment Consulting International, LLC, in the above-case. Defendants Beach Entertainment

KC, LLC d/b/a Shark Bar, The Cordish Companies, Inc., and Entertainment Consulting

International, LLC. Defendants Beach Entertainment KC, LLC d/b/a Shark Bar, The Cordish

Companies, Inc., and Entertainment Consulting International, LLC, in the above-case. Defendants

Beach Entertainment KC, LLC d/b/a Shark Bar, The Cordish Companies, Inc., and Entertainment

Consulting International, LLC are represented by counsel Jacqueline M. Sexton of the law firm

Foland, Wickens, Roper, Hofer & Crawford, P.C., therefore, the withdrawal will not have any




        Case 4:18-cv-00668-NKL Document 149 Filed 10/31/19 Page 1 of 2
material adverse effect on the interests of Defendants Beach Entertainment KC, LLC d/b/a Shark

Bar, The Cordish Companies, Inc., and Entertainment Consulting International, LLC.

       WHEREFORE, Zach T. Bowles hereby requests leave to withdraw as counsel of record

for Defendants Beach Entertainment KC, LLC d/b/a Shark Bar, The Cordish Companies, Inc., and

Entertainment Consulting International, LLC.



                                             Respectfully submitted,

                                             FOLAND, WICKENS, ROPER,
                                             HOFER & CRAWFORD, P.C.

                                             /s/ Zach T. Bowles
                                             ZACH T. BOWLES
                                             1200 Main St., Suite 2200
                                             Kansas City, Missouri 64105
                                             Telephone: (816) 427-7474
                                             Facsimile: (816) 472-6262
                                             Email: zbowles@fwpclaw.com
                                             ATTORNEY FOR DEFENDANTS
                                             BEACH ENTERTAINMENT KC, LLC
                                             d/b/a SHARK BAR, THE CORDISH
                                             COMPANIES, INC., AND ENTERTAINMENT
                                             CONSULTING INTERNATIONAL, LLC

                                CERTIFICATE OF SERVICE

               I hereby certify that on the 31st day of October, 2019, I electronically filed the
foregoing with the Clerk of the District Court by using the CM/ECF/PACER system, which will
send notice of electronic filing to counsel of record.



                                             /s/ Zach T. Bowles
                                             ATTORNEY FOR DEFENDANTS
                                             BEACH ENTERTAINMENT KC, LLC
                                             d/b/a SHARK BAR, THE CORDISH
                                             COMPANIES, INC., AND ENTERTAINMENT
                                             CONSULTING INTERNATIONAL, LLC




         Case 4:18-cv-00668-NKL Document 149 Filed 10/31/19 Page 2 of 2
